141 Ga. App. 809 (1977)
234 S.E.2d 377
ELLIS
v.
CONTINENTAL INSURANCE COMPANY et al.
53360.
Court of Appeals of Georgia.
Argued January 7, 1977.
Decided March 16, 1977.
Rehearing Denied March 31, 1977.
Preston L. Holland, for appellant.
Swift, Currie, McGhee & Hiers, Charles L. Drew, John A. Ferguson, Jr., for appellees.
MARSHALL, Judge.
Appellant Ellis sought to appeal the judgment of the superior court judge affirming the award of the State Board of Workmen's Compensation which denied compensation to the claimant. Appellant failed to file a timely appeal from the judgment of the superior court, but, instead, filed a motion styled "Motion for Order for More Definite Findings by State Board of Workmen's Compensation and Motion for Reconsideration of Judgment Affirming State Board of Workmen's Compensation." Thereafter, appellees filed a motion to dismiss claimant's "Motion for Reconsideration," which motion was granted after a hearing by the trial court. Appellant appeals the dismissal of his "Motion for Reconsideration," and enumerates nine errors, all relating to the merits of the claim for compensation. Appellees moved this court to dismiss appellant's appeal. Held:
Appellees' motion to dismiss appellant's appeal is granted. A party must file a notice of appeal within 30 days after entry of the appealable decision or judgment complained of, unless a motion for new trial, or a motion in arrest of judgment, or a motion for judgment notwithstanding the verdict has been filed. Code Ann. § 6-803. This, appellant failed to do, but, instead, filed a "Motion for Reconsideration," which is not one of the three statutory motions which extend the time of filing of the notice of appeal. Groenendijk v. Groenendijk, 226 Ga. 800 (177 SE2d 686) (1970) and cit. The failure to file notice of appeal within the time required by statute is one of the statutory grounds for dismissal of the appeal. Code Ann. § 6-809 (b) (1); Banks v. Banks, 221 Ga. 626 (146 SE2d 636) (1966); Wilson v. McQueen, 224 Ga. 420 (162 SE2d 313) (1968); Adamson v. Adamson, 226 Ga. 719, 720 (177 SE2d 241) (1970); Herrington v. Herrington, 230 Ga. 94 (195 SE2d 654) (1973); Fastenberg v. Associated Distributors, *810 134 Ga. App. 213, 214 (213 SE2d 898) (1975).
Appeal dismissed. Deen, P. J., and Webb, J., concur.